Citation Nr: 1422671	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 1990 and from May 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by which the Department of Veterans' Affairs (VA) Regional Office (RO), in pertinent part, granted service connection for a cervical spine disability.  The Veteran is contesting the initial 10 percent evaluation assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development must be accomplished before the Board may adjudicate the issue on appeal.  Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA clinical records dated from March 2013 to the present.

2.  Ask the Veteran to provide information regarding all private treatment she has received for the cervical spine and to sign appropriate releases.  The AOJ should make the necessary attempts to secure the identified records.  Of course, the AOJ is not obligated to obtain copies of records already associated with the claims file.

3.  In March 2013, the Veteran reported that her neck pain was getting progressively worse.  Her cervical spine disability was last comprehensively evaluated in February 2010.  As such, a new orthopedic examination must be scheduled for an evaluation of the current severity of the service-connected cervical spine disability.  The examiner must describe all symptoms and manifestations of the Veteran's cervical spine disability including accurate range of motion measurements.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as the to the extent that cervical spine pain limits Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the cervical spine exhibits weakened movement, excess fatigability, or incoordination.  The impact, if any, of the service-connected cervical spine disability on employability should be detailed.  A rationale for all conclusions must be provided.  The claims folder, including all existing service medical records, must be made available to the examiner for review in conjunction with the examination.  In the report, the examiner must indicate whether the claims file was reviewed and identify the records on which he or she relied.

4.  Readjudicate the issue on appeal, to include consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case, which reflects consideration of all additional evidence, and the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



